United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Iselin, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert D. Campbell, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-296
Issued: May 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 20, 2013 appellant, through counsel, filed a timely appeal from a May 24,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant was not entitled to an
additional schedule award for her right leg.
FACTUAL HISTORY
On April 18, 2009 appellant, then a 58-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sustained an injury on August 11, 2009 when she fell in the

1

5 U.S.C. § 8101 et seq.

performance of duty while carrying a bin. OWCP accepted the claim for a right ankle sprain, left
knee contusion and sprain.
In a report dated September 22, 2010, Dr. Nicholas Diamond, an osteopath, provided a
history and results on examination. He opined that, under the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment, appellant had an 18
percent right leg permanent impairment. Dr. Diamond indicated that the impairment was based
on a right knee meniscal injury, right knee patellofemoral arthritis and right ankle instability. He
also opined that appellant had a 17 percent left leg impairment.2
By report dated June 9, 2011, an OWCP medical adviser concurred that the right leg
permanent impairment was 18 percent based on the right knee and ankle. The record also
contains a September 17, 2011 report from another OWCP medical adviser indicating that the
right leg impairment was 18 percent.
In a decision dated November 3, 2011, OWCP found appellant was not entitled to a
schedule award for the right leg. According to it, she had received a schedule award for a 38
percent right leg permanent impairment under another claim (OWCP File No. xxxxxx270).
Appellant requested a hearing before an OWCP hearing representative, which was held
on March 14, 2012. In a report dated November 2, 2011, Dr. Diamond again opined that
appellant had an 18 percent right leg impairment.
In a decision dated June 6, 2012, OWCP’s hearing representative stated that appellant
had received schedule awards for 50 percent to the right leg under the other claim, which had
been accepted for a bunion to the foot. The hearing representative indicated that the sixth edition
of the A.M.A., Guides was now in use and found that further review by an OWCP medical
adviser was warranted to determine if appellant was entitled to an additional award “for a
combined rating.”
In a report dated July 26, 2012, an OWCP medical adviser stated that there was no
evidence that the right knee was ever directly injured. He found the impairment for right ankle
instability was one percent. In a report dated November 28, 2012, an OWCP medical adviser
stated that appellant had sustained an injury on June 21, 2000, accepted for bunion of the right
foot and aggravation of bunionectomy. He reported that “apparently” appellant had received a
schedule award for a 50 percent right leg impairment. The medical adviser opined that
appellant’s current impairment based on the right knee and ankle was 18 percent.
By decision dated January 17, 2013, OWCP found appellant was not entitled to an
additional schedule award for the right leg. It noted that the November 28, 2012 report of
OWCP’s medical adviser found that she had an 18 percent right leg impairment, but she had
previously received schedule awards for 50 percent.
Appellant requested a review of the written record. In a decision dated May 24, 2013, an
OWCP hearing representative affirmed the January 17, 2013 decision.
The hearing
2

The decision on appeal discusses only the right leg; a permanent impairment to the left leg is not before the
Board on this appeal.

2

representative found that, while appellant currently had an 18 percent right leg impairment, she
had previously received an award for 50 percent impairment and was not entitled to an additional
award.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.3 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the American Medical Association, Guides to the Evaluation of Permanent Impairment
as the uniform standard applicable to all claimants.4 For schedule awards after May 1, 2009, the
impairment is evaluated under the sixth edition.5
It is well established under FECA regulations that benefits payable under section 8107(c)
shall be reduced by the period of compensation paid or payable under the schedule for an earlier
injury if: (1) compensation in both cases is for impairment of the same member or function or
different parts of the same member or function; and (2) the latter impairment in whole or in part
would duplicate the compensation payable for the preexisting impairment.6 The Board has held
that OWCP must adequately explain how the latter impairment duplicated the compensation the
claimant previously received under a separate file number.7
ANALYSIS
In the present case, OWCP found that appellant was not entitled to a right leg schedule
award resulting from her August 11, 2009 employment injury. It acknowledged that the medical
evidence established an 18 percent right leg impairment based on the right knee and ankle. The
stated reason for denying a schedule award was that appellant had previously received a schedule
award for a 50 percent right leg impairment under a prior 2000 claim, which is not
administratively associated with the current claim. Since the 18 percent current impairment is
less than 50 percent, OWCP found appellant was not entitled to an additional schedule award.
OWCP findings in this case are not in accord with the above legal precedent. To reduce
current entitlement to a schedule award, the prior schedule award must not only be for the same
member, but it must also duplicate the prior impairment. The information provided in the
current file indicated that the prior award was for a right foot bunion, while the current
3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(b).
4

A. George Lampo, 45 ECAB 441 (1994).

5

FECA Bulletin No. 09-03 (issued March 15, 2009).

6

20 C.F.R. § 10.404(d).

7

T.S., Docket No. 09-1308 (issued December 22, 2009).

3

impairment was based on the right knee and ankle. OWCP did not cite to the appropriate legal
precedent, did not properly develop the medical evidence on the issue or otherwise explain how
the current impairment duplicated the prior impairment.8
The case will be remanded to OWCP for proper findings on the schedule award issue
presented. To aid adjudication of the issue, OWCP should administratively combine the relevant
case files with respect to a right leg permanent impairment.9 After such further development as
OWCP deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds the case is not in posture for decision and is remanded to OWCP to
properly adjudicate the schedule award issue presented.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 24, 2013 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: May 5, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

See, e.g., R.H., Docket No. 11-1754 (issued April 24, 2010) (where an OWCP medical adviser found that a
current carpal tunnel impairment did not duplicate a prior lateral epicondylitis impairment).
9

See R.B., Docket No. 13-792 (issued July 25, 2013) (OWCP was directed to combine case files with respect to
whether a prior schedule award duplicated a current impairment).

4

